Citation Nr: 0713641	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of 
bilateral trench foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran has claimed that he currently experiences 
residuals of cold injuries to his feet as a result of his 
active duty service in Korea.  Associated with the claims 
file is a May 1952 service medical record which indicates 
that the veteran was treated for athletes foot at that time.  
The veteran has claimed that he was informed by a military 
doctor that he actually had trench foot.  Furthermore, the 
veteran submitted a buddy statement in February 2004 wherein 
the author reports that he knew the veteran received cold 
injuries to his feet while serving in Korea.  

In May 2002, a private podiatrist wrote that the veteran 
experienced symptoms of pain, numbness, and tingling of the 
forefoot as well as thickening and discoloration of one nail 
and marked decrease in circulation bilaterally.  The 
podiatrist opined that, after consultation with several 
vascular surgeons and reading medical literature, the 
symptoms may be related to diabetes or they may have been 
caused by a previous trench foot the veteran had while in 
service in the Korean War.  The Board finds that the opinion 
is speculative.  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and the United 
States Court of Appeals for Veterans Claims (the Court) has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

The Board further finds, however, that a remand is required 
in order to determine if there is a casual link between the 
currently existing bilateral foot condition and the veteran's 
active duty service.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The issue currently before the 
Board satisfies all the requirements set out under McLendon.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38  U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.   



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) 

2.  Arrangements should be made to have 
the veteran undergo a special cold weather 
injury examination in order to ascertain 
whether he has any residuals of cold 
weather injuries of the feet sustained 
during service.  For each lower extremity, 
the examiner should specify whether cold 
injury exists and, if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
cold exposure during service in Korea 
could have resulted in the disorder.  In 
so doing, the examiner should address the 
fact that the veteran has nonservice-
connected diabetes.  The examiner should 
review pertinent documents in the 
veteran's claims folder before issuing the 
written report requested herein.  Reasons 
and bases for all opinions expressed 
should be  provided. 

3.  After completing the above action, and 
any other development as may be required, 
the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

